Case 2:20-cv-00030-JRG Document 231 Filed 03/08/21 Page 1 of 1 PageID #: 17112




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

HUAWEI TECHNOLOGIES CO. LTD.                  §
                                              §
v.                                            §
                                              §      Case No. 2:20-cv-30-JRG
                                              §
                                              §
VERIZON COMMUNICATIONS, INC.,
                                              §
ET AL
                        MOTION HEARING MINUTES
               HELD BEFORE DISTRICT JUDGE RODNEY GILSTRAP
                               March 8, 2021
OPEN: 12:09 PM                                       ADJOURN: 12: 16 PM
     ATTORNEYS FOR PLAINTIFF:                     Jason Cassady
                                                  Steven Geiszler
                                                  Greg Love
                                                  Bailey Blaies
                                                  Haley Grissom

     ATTORNEYS FOR DEFENDANTS:                    Charles Verhoeven
                                                  Deron Dacus
     LAW CLERK:                                   Adrienne Dellinger

     COURT REPORTER:                              Shelly Holmes, CSR-TCRR

     COURTROOM DEPUTY:                            Andrea Brunson

 TIME         MINUTES
 12:09 PM     Court opened. Counsel for the parties appeared and announced ready for hearing
              re: Verizon’s Motion to Compel Huawei’s Production of Documents (Dkt. No 183).
 12:10 PM     Counsel for Verizon, Mr. Dacus, provided a status report to the Court re: the meet
              and confer session between Plaintiff and Defendants re: Dkt. No. 183.
 12:14 PM     Counsel for Verizon—Mr. Dacus, read into the record the following documents the
              parties have agreed will not be produced: Documents 741, 742, 743, 758, 759, 171
              and 580. Mr Dacus and Mr. Love (counsel for Huawei) confirmed the agreement.
              Mr. Dacus informed the Court that Verizon will withdraw its Motion to Compel
              Huawei’s Production of Documents (Dkt. No. 183) as the disputes have been
              resolved by agreement of the parties.
 12:16 PM     Court adjourned.
